DETAILED ACTION
This is in response to amendment filed on May 20, 2021. Claim 21 is newly added. Claims 1-21 are pending.
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 19, 20 and 21, the closest art, Matsumoto (US 20140317490 A1), discloses an information processing apparatus (management server of Figs7-10, Matsumoto) comprising: a controller (control units of Figs8-10, Matsumoto) configured to control notification of a function executable (¶[0061]-[0065] and [0082], i.e., executable function “script”) with contents of a plurality of files when the plurality of files are acquired (Figs8-10, Fig.14, ¶[0014], [0061]-[0065], [0082]-[0083] and [0090]-[0092], Matsumoto, i.e., controlling notification of function executable such as “coordinate position of device” or “mouse event OS” with contents of folders’ information when the plurality of folders are acquired). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Kumarasamy (US 20160292040 A1) disclose STORAGE MANAGEMENT OF DATA USING AN OPEN-ARCHIVE ARCHITECTURE, INCLUDING STREAMLINED ACCESS TO PRIMARY DATA ORIGINALLY STORED ON NETWORK-ATTACHED STORAGE AND ARCHIVED TO SECONDARY STORAGE.
2. Kikkawa et al. (US 20110302300 A1) disclose INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
August 9, 2021